Title: From Thomas Jefferson to Alexander Garrett, 29 March 1826
From: Jefferson, Thomas
To: Garrett, Alexander

Dear Sir  Monticello Mar. 29. 26.The most calamitous event which could happen to my family would be my death intestate; and prudence even requires that I should guard against the possibility of accident to my will by fire or otherwise were a single copy to be trusted to any where. I ask therefore the friendly office of you to recieve a duplicate in deposit for safe keeping and assure you of my affectionate friendship and respect.Th: J.